Exhibit 10.5

Gary Patou, M.D.

26353 Esperanza Drive

Los Altos, CA 94022

Dear Gary,

As we have discussed, with respect to the Letter Agreement signed by you and the
Company dated January 11, 2004 (the “Letter Agreement”), we both agree that the
Letter Agreement will continue to govern any consulting services you agree to
provide to the Company and that effective July 1, 2006 Section 2(iii) of the
Letter Agreement signed is amended to reflect (i) an increase in the hourly
consulting rate from $350 to $450 and (ii) $4,000 daily maximum compensation.

Please confirm your agreement with the change by countersigning as provided
below.

We look forward to your continued guidance and leadership on the Advisory
Committee project team.

 

Sincerely, /s/ Joseph Pane Joe Pane Vice President Human Resources AGREED AND
ACKNOWLEDGED: /s/ Gary Patou Gary Patou, M.D.